Pee Ctteiam,
A careful perusal and consideration of this record has not disclosed any error that would justify us in sustaining any of the twenty specifications; nor do we think there is anything in either of them that requires discussion. The case depended very largely on disputed questions of fact, which the jury, to whom they were adequately and correctly submitted, have by their verdict resolved in favor of the plaintiff. Presumably they were right. We cannot say they were wrong. Discussion of the questions intended to be raised by the assignments of error would consume time to no useful purpose.
Judgment affirmed.